I bring warm greetings and hope that the seventieth session of the General Assembly will prove most fruitful.
I would like to congratulate Mr. Mogen Lykketoft on his assumption of the presidency. I would also like to extend my sincere appreciation to Mr. Sam Kutesa for his time and efforts as President of the General Assembly at the sixty-ninth session.
Seventy years ago, our Organization was created — in the words of former Secretary-General Dag Hammarskjöld — “not to take mankind to heaven, but to save humanity from hell”. Looking back, the United Nations has been instrumental in averting another and even deadlier world war. But it has failed to prevent people from suffering the pains of hell in many regional conflicts, including those of Bosnia, Rwanda and, over the past four years, Syria.
The tragic story of 3-year-old Aylan should serve as a reminder of what the United Nations should stand for. Just earlier this month, Aylan’s tiny, lifeless body washed ashore after the boat he was on capsized
in the Aegean. His family was trying to escape the indiscriminate barrel bombs in his town somewhere in Syria, to an imagined land of hope anywhere in Europe. The Turkish policeman who found Aylan said that he felt not like an officer on duty, but like the little boy’s father, helplessly holding his beloved son. Indeed, Aylan was our baby; he belonged to each and every one of us and to all humankind. From the moment that we found him, washed ashore and lifeless, we were each plunged into the misery of our own conscience.
We human beings are not merely blank pages in the book of history. We are all capable of both the best and the worst. This is a simple but powerful fact of our existence that can make us bring our best to the fore. We must join our efforts, no later than today, to effectively deal with the increasingly complex and tragic facts facing humanity. For its part, Turkey has assumed more than its fair share of the burden. Providing protection to more than 2 million Syrians and 200,000 Iraqis, Turkey now shelters the largest number of refugees in the world. Our doors will remain open. We embrace those fleeing war and persecution. So far, we have invested almost $8 billion, of which international contributions account for a mere $417 million. To date, 66,000 Syrian babies have been born in Turkey. Some 9 million medical consultations and 280,000 surgical operations have been provided to our Syrian refugee population. Currently, 230,000 school-age Syrian children are receiving a formal education and 460,000 more will be integrated into our education system by the end of the year.
The number of would-be illegal migrants who have drowned in the Mediterranean Sea has reached a staggering 6,000.Meanwhile, 55,000 seaborne migrants have been rescued by the Turkish Coast Guard, while 235,000 illegal entrants have been intercepted by Turkish law enforcement agencies since 2011. More than 4 million Syrians have fled chemical weapons, missiles and indiscriminate aerial bombardment by the Assad regime and ground assaults by the terrorist organization Daesh. And more than 12 million internally displaced persons, almost half of them children, are in desperate need of help.
This tragedy will not end before the people of Syria have a legitimate Government that truly represents their will and enjoys their full consent. Until then, the international community must act swiftly to protect them in their homeland, including by creating a safe zone beyond the reach of aerial bombardment by the
15-29562 31/54

A/70/PV.19 30/09/2015
regime and ground assault by Daesh and other terrorist organizations. Anyone hoping to solve the Syrian crisis must think of a Syria without Assad, a vicious tyrant who indiscriminately kills his own people with chemical weapons and barrel bombs. Every minute he remains in power adds to the shame of those who support him. As the world must realize, a diplomatic solution to the crisis should be based on a transition that will lead to political change. Turkey will continue to work towards that end.
People may no longer hear the voices of the 300,000 who have lost their lives so far. But last week I met with representatives of the thousands who dared to walk hundreds of miles to Edirne, Turkey, the last stop on their journey to their imagined land of hope in Europe. I promised to bring their voice to the world community. I have fulfilled my promise, yet our responsibility remains.
Indeed, it was with that sense of responsibility that we proposed the inclusion of item 130, “Global awareness of the tragedies of irregular migrants in the Mediterranean basin with specific emphasis on Syrian asylum-seekers”, in the agenda of the seventieth session. Our proposal was accepted by the General Assembly on 18 September. We will therefore have the chance to look at viable responses to the migrant tragedy in the form of partnerships between countries of origin, destination and transit. That is now a priority matter for all humankind.
The people of Syria are not the only ones to suffer. The Palestinian tragedy continues unabated. In my address to this body on 29 November 2012 (see A/67/PV.44), I called on the international community to stand in solidarity with the Palestinians in their bid for their own independent State, for which they have been calling for more than 60 years. Today, we finally witness and salute the Palestinian flag flying at full mast at the United Nations alongside those of all other States. That constitutes another significant step towards enabling the parties to come together on an equal footing at the negotiating table in a process aimed at achieving an equitable and sustainable peace.
The State of Palestine will be independent today or tomorrow, and East Jerusalem, Al-Quds Al-Sharif, will be its capital, As President Mahmoud Abbas just said, the Palestinian flag will be raised in Al-Quds Al-Sharif soon, and we will be there to celebrate that event together. All Muslims and Christians and all nations
will freely gather there. The city of Al-Quds matters for the whole of humankind. It is a city that is sacred to Islam, Judaism and Christianity, and should be treated accordingly. The expansion of illegal settlements and the violations targeting the holy sites, Al-Haram Al-Sharif and the Al-Aqsa Mosque in particular, must immediately and unconditionally stop, if we are to talk about a peace process. The holiness of Al-Haram Al-Sharif must be respected. We strongly reject and condemn attempts to establish a temporal and spatial division of Al-Haram Al-Sharif, which is in clear violation of international law.
Members have just heard the statement of His Excellency President Abbas. For us too, Palestine is an indivisible whole, consisting of East Jerusalem, the West Bank and Gaza. The right of Palestinians to live together as one must be recognized. As an integral part of the State of Palestine, Gaza should be freed from the illegal and inhumane blockade of the past eight years. Turkey’s commitment to providing the necessary political and economic support for the Palestinians to lead a dignified life will continue.
The current vacuum created on our southern borders as a result of the crisis in Syria has played into the hands of terrorists, who also target Turkey. This is a threat that has the potential to spread to the whole region and beyond. Terrorism has no justification. It should be condemned unconditionally. Any attempt to affiliate terrorism with any religion or ethnic group is patently misguided and serves only to strengthen the terrorist threat. Today, as in the past, Turkey is combating terrorism of all kinds, Daesh and the Kurdish Workers Party included. Our counter-terrorism efforts and our contribution to international cooperation to that end are well known to our partners. Daesh is a product of the vacuum created by the crisis in Syria. Fighting Daesh therefore means removing the conditions that created it. Hence, we will never succeed until Al-Assad goes. We dream of a new democratic multicultural Syria, both without Al-Assad and without Daesh. We expect our allies, partners and friends to continue to clearly and publicly display their support for and solidarity with Turkey in its fight against all types of terrorism.
The issue of foreign terrorist fighters is of utmost concern. According to United Nations figures, 25,000 foreign terrorist fighters are believed to be coming from over 100 countries. This threat needs to be addressed at its source. Enhancing international cooperation in terms of information exchange is crucial, but deficiencies in
32/54 15-29562

30/09/2015 A/70/PV.19
this regard unfortunately continue. For our part, we have included more than 20,000 individuals in our no-entry list since 2011 and have deported more than 2,000 who are intending to reach conflict regions beyond our borders or are returning from them.
From Libya and Yemen to Ukraine, from South to North and from East to West, the global security environment is fragile. At a time of such volatility, particularly in our region, Turkey resolutely assumes responsibility in global issues, to the best of its abilities and within its means. Turkey has become a leading actor and a trustworthy partner with $3.5 billion dollars of official development assistance. We see a clear link between sustainable economic development and global stability. One way to ensure this is through inclusive economic growth where no one in our societies, including women and the vulnerable, is left behind. Today, half of the world’s population lives on a daily income of under $2.50, and close to 20,000 children die every day of hunger and poverty. Turkey, as the current President of the Group of 20 (G-20) since December 2014, has highlighted the importance of international cooperation, coordination and solidarity in addressing global uncertainties and risks. We have placed inclusiveness and overcoming inequality at the top of the G-20 agenda.
Our generation has witnessed the highest number of refugees and internally displaced persons since the Second World War. The great majority of today’s humanitarian crises are conflict-related. The global humanitarian system is running out of funds and affected people are running out of time. While Turkey hosts currently the largest number of refugees in the world, it also holds the Chair of the Global Forum on Migration and Development. Our overarching theme is: “Strengthening Partnerships: Human Mobility for Sustainable Development”. Our key priorities include promoting the positive linkages between migration and development. It is high time that we addressed the complex humanitarian agenda in a holistic manner, with a special emphasis on the humanitarian-development nexus. We therefore look forward to hosting the first ever World Humanitarian Summit in Istanbul from 23 to 24 May next year.
Cultural divides will rob us of our future if we allow them to. The current conflicts around the world demonstrate the spread of hatred, discrimination and extremism. These crises result in the segregation of people with specific ethnic or religious backgrounds,
and they also hinder tolerance, coexistence and harmony among civilizations. We must avoid alienation, exclusion and the vilification of certain communities and religions if we want to bring down the walls that divide us. We must act together against all forms of racism and xenophobia, including Islamophobia, without exception. Only then can we collectively fight against extremism, radicalization and terrorism in an effective manner. We must encourage inclusiveness and democratic legitimacy, and must respect the people’s will and consent.
We cannot condone the prioritization of oppressive security vis-à-vis universal rights and freedoms that we have collectively undersigned at the United Nations. Our differences may remain, yet our collective abilities to overcome the divides must be strengthened. The United Nations Alliance of Civilizations, a project initiated nearly 10 years ago jointly by Turkey and Spain, aims to provide lasting solutions in that respect. There are many ways to respond to unfounded fear, mistrust and hatred in societies and among nations. Conflict is one. But there is a peaceful means of preventing and resolving conflicts: mediation. Turkey, together with Finland, launched the Mediation for Peace initiative at the United Nations five years ago. It has attracted considerable interest and yielded tangible results in heightening awareness of the importance of the peaceful resolution of conflicts.
We wish to see a political solution to the crisis in Ukraine based on Ukraine’s territorial integrity and the principles of the Minsk agreements. Any solution to this conflict should also ensure the rights and security of the Crimean Tatars.
In terms of peace, security and prosperity in our entire neighbourhood, the South Caucasus has a prominent place. That region, regrettably, continues to be destabilized and weakened by three major unresolved conflicts in the greater area of the Organization for Security and Cooperation in Europe. We are determined to continue our efforts to facilitate a peaceful resolution to these conflicts on the basis of respect for the sovereignty and territorial integrity of the Republic of Azerbaijan and the inviolability of its internationally recognized borders. The same applies to Georgia, where we support unity, territorial integrity and sovereignty. We welcome the recent steps towards normalization and permanent stability in the Balkans. We therefore appreciate the progress made so far in the Belgrade-Pristina dialogue.
15-29562 33/54

A/70/PV.19 30/09/2015
Turkey is a part of Europe, historically and currently. On the basis of shared universal values, it continues to work towards its strategic objective of becoming a member of the European Union. We believe that today Europe needs Turkey more than ever to strengthen its security and prosperity.
Expanding relations and cooperation with Africa has become an important pillar of Turkey’s multifaceted foreign policy, which puts special emphasis on humanitarian diplomacy. We will continue to share our experience and knowledge with our African partners and friends on the basis of mutual benefit and in accordance with the principle of African solutions to African challenges.
In Asia, Turkey has been an integral part of the international efforts aimed at achieving a lasting peace and stability in Afghanistan. We firmly believe that the international community must continue its support to Afghanistan.
As I near the end of my remarks, I wish to draw the Assembly’s attention to our continuing commitment to a just, comprehensive and lasting solution in Cyprus. It must be based on the political equality of the two peoples and their equal ownership of the island. We expect a lasting settlement to be reached as soon as possible. And we support the efficient and constructive efforts of the Turkish Cypriot side to that end.
As the world population grows and is expected to reach 10 billion, the international community stands at the threshold of a critical period. Despite our many achievements, our need for a free, peaceful, stable, prosperous and just world continues. The road ahead for peace security and human rights will be paved with our good intentions. But most likely, our best intentions will not be sufficient to respond to the mounting challenges before us. We need a paradigm shift. The United Nations, as the ultimate global institution representing the vision of peace, must remain relevant and effective in coping with all the major challenges. Some of those challenges have already brought new tragedies upon us. Over the past 70 years, both the world and the United Nations have changed and evolved. However the change in the United Nations is not yet comprehensive enough to make it fully fit for purpose. Despite the major steps taken so far to adapt the Organization to the new global realities, any reform will remain incomplete unless it includes the Security Council.
Seventy years ago, the founders of the Organization entrusted it with the task of protecting the dignity, security and prosperity of all humankind. That task today requires the ability to take firm and decisive action against atrocities committed everywhere by aggressors and oppressors. The inability to do so not only will jeopardize the lives of millions affected by ongoing crises, it will threaten all future generations by calling into question the credibility of the United Nations system. The responsibility to reach the broadest possible consensus on comprehensive reform to render the Security Council more democratic, representative, inclusive, transparent, effective and accountable falls upon us all. We owe it not only to future generations but to the visionary founders of the Organization.
So, to add to Secretary-General Hammarskjöld’s vision of the United Nations as saving humankind, what now befalls this institution is the task of salvaging our shared future.
